                      Case 4:19-cv-05544-KAW Document 2 Filed 09/03/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California


 DANIEL BARZOLOSKI, individually and on behalf of                      )
           all other similarly situated,                               )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 4:19-cv-05544-KAW
                                                                       )
    IOVATE HEALTH SCIENCES U.S.A. INC. a/k/a                           )
                MUSCLETECH,                                            )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Iovate Health Sciences U.S.A. Inc.
                                           1105 North Market Street, Suite 1330
                                           Wilmington, DE 19801




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           L. Timothy Fisher
                                           Bursor & Fisher, P.A.
                                           1990 N. California Blvd., Suite 940
                                           Walnut Creek, CA 94596


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                                       S DISTR
                                                                                  CLERK OF COURT  ST
                                                                                                    ATE       IC
                                                                                                                T
                                                                                              D
                                                                                               Susan Y. Soong
                                                                                                                        CO
                                                                                         E
                                                                                       IT




                                                                                                                          UR
                                                                                     UN




                                                                                                                            T
                                                                                     N O RT




                                                                                                                             NI A




Date:         9/4/2019
                                                                                                                         OR
                                                                                       HE




                                                                                                                        IF




                                                                                              N
                                                                                                                        AL
                                                                                              R




                                                                                                  DI
                                                                                                       S T RI T O F C
                                                                                                            Signature of Clerk or Deputy Clerk
                                                                                                             C
